FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                      MARCH 17, 2022
                                                                STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                               2022 ND 60

Cliffton T. Fourth,                               Petitioner and Appellant
      v.
State of North Dakota,                                        Respondent

                              No. 20210285

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Per Curiam.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant; submitted
on brief.
                               Fourth v. State
                                No. 20210285

Per Curiam.

[¶1] Cliffton Fourth appeals from an order denying his application for post-
conviction relief claiming he received ineffective assistance of counsel during a
probation revocation hearing. Following an evidentiary hearing on his
application, the district court found Fourth failed to establish the first prong
of the Strickland test that his attorney’s representation fell below an objective
standard of reasonableness and, even if Fourth had met the first prong, he did
not establish he was prejudiced by the alleged deficient performance. The
district court did not clearly err in finding Fourth did not prove ineffective
assistance of counsel and denying his application for post-conviction relief. We
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1